Weltner, Justice.
Hubert Joiner shot and killed his wife, Kimberly, with a handgun. He was convicted by a jury of murder and possession of a firearm during the commission of a crime, and was sentenced to life imprisonment and a term of years.1
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); that there was no constitutional deprivation; and that there was no error in the trial court that warrants reversal, or a new trial.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on June 18, 1990. Joiner was indicted on July 12, 1990. He was found guilty on September 21, 1990, and was sentenced the same date. His motion for new trial was filed on September 27, 1990, amended on December 28, 1990, and denied on January 31, 1991. A notice of appeal was filed on February 11, 1991. The appeal was docketed on March 7, 1991. Oral arguments were heard on May 7, 1991.